Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Larry Vierra.
	Amendment to the claims, as agreed by the Attorney as follows:
	Cancel claims 6, 7, 16, and 17;
	Amend claims 1, 11 and 21 as follows:
	(underlined words are to be added)
1.	(Currently Amended) A method of operating a graphics processing system that includes a graphics processor operable to render frames, the method comprising:
the graphics processor, when rendering a frame, rendering the frame twice, the rendering the frame twice comprising:
rendering a first version of the frame;
generating a set of information representative of the content of the first version of the frame;
rendering a second version of the frame; and
generating a set of information representative of the content of the second version of the frame;
	the method further comprising:

determining whether the first and second versions of the frame match or not based on the results of the comparison[[.]];
wherein:
the frame that is being that is being rendered comprises a frame that is to be used for rendering subsequent frames to be rendered, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor rendering one or more subsequent frames using one of the first and second versions of the frame; or 
the frame that is being rendered comprises a frame for display, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor outputting one of the first and second versions of the frame for display; or 
the method further comprises, when it when it is determined that the first and second versions of the frame do not match, performing an error operation.


11.	(Currently Amended) A graphics processing system, the graphics processing system comprising:
a graphics processor, the graphics processor comprising:
a rendering circuit operable to render frames; and
a processing circuit configured to generate a set of information representative of the content of a frame that the graphics processor has rendered;
and
a host processor operable to control the graphics processor to render frames;
the host processor comprising a processing circuit configured to cause the graphics processor to, when a frame is to be rendered, render the frame twice, including to:
render a first version of the frame;

render a second version of the frame; and
generate a set of information representative of the content of the second version of the frame;
the graphics processing system further comprising:
a comparison circuit configured to:
compare a set of information indicative of the content of a first version of a frame to a set of information indicative of the content of a second version of the frame; and
determine whether the first and second versions of the frame match or not based on the results of the comparison[[.]];
wherein:
the system further comprises a processing circuit configured to, when the frame that is being rendered comprises a frame that is to be used for rendering subsequent frames to be rendered, and it is determined that the first and second versions of the frame match, cause the graphics processor to render one or more subsequent frames using one of the first and second versions of the frame; or
the system further comprises a processing circuit configured to, when the frame that is being rendered comprises a frame for display, and it is determined that the first and second versions of the frame match, output one of the first and second versions of the frame for display; or 
the system further comprises a processing circuit configured to, when it is determined that the first and second versions of the frame do not match, cause an error operation to be performed.

21.	(Currently Amended) A non-transitory computer readable storage medium storing computer software code which when executing on a graphics processor performs a method of operating a graphics processing system that includes a graphics processor operable to render frames, the method comprising:
the graphics processor, when rendering a frame, rendering the frame twice, the rendering the frame twice comprising:

generating a set of information representative of the content of the first version of the frame;
rendering a second version of the frame; and
generating a set of information representative of the content of the second version of the frame;
	the method further comprising:
comparing the set of information indicative of the content of the first version of the frame to the set of information indicative of the content of the second version of the frame; and
determining whether the first and second versions of the frame match or not based on the results of the comparison;
wherein:
the frame that is being that is being rendered comprises a frame that is to be used for rendering subsequent frames to be rendered, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor rendering one or more subsequent frames using one of the first and second versions of the frame; or 
the frame that is being rendered comprises a frame for display, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor outputting one of the first and second versions of the frame for display; or 
the method further comprises, when it when it is determined that the first and second versions of the frame do not match, performing an error operation.


Allowable Subject Matter
Claims 1-5, 8-15, 18-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
among other things, comprising:
the graphics processor, when rendering a frame, rendering the frame twice, the rendering the frame twice…; and
…
the frame that is being that is being rendered comprises a frame that is to be used for rendering subsequent frames to be rendered, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor rendering one or more subsequent frames using one of the first and second versions of the frame; or 
the frame that is being rendered comprises a frame for display, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor outputting one of the first and second versions of the frame for display; or 
the method further comprises, when it when it is determined that the first and second versions of the frame do not match, performing an error operation.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611